Name: 99/623/EC: Commission Decision of 10 September 1999 amending Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece (notified under document number C(1999) 2902) (Text with EEA relevance) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  health;  Europe
 Date Published: 1999-09-17

 Avis juridique important|31999D062399/623/EC: Commission Decision of 10 September 1999 amending Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece (notified under document number C(1999) 2902) (Text with EEA relevance) (Only the Greek text is authentic) Official Journal L 245 , 17/09/1999 P. 0052 - 0052COMMISSION DECISIONof 10 September 1999amending Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece(notified under document number C(1999) 2902)(Only the Greek text is authentic)(Text with EEA relevance)(1999/623/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,(1) Whereas the Commission adopted Decision 1999/293/EC(3) concerning certain protective measures against bluetongue following outbreaks of that disease on certain islands in south-eastern Greece;(2) Whereas a serological examination carried out in August 1999 in the prefectures of Evros and Rodopi has revealed that the bluetongue virus is circulating in that region of Greece;(3) Whereas, in the absence of natural barriers, the disease vectors may actively spread or be transported on the wind for long distances;(4) Whereas the movement of animals of susceptible species should be restricted so that virus-carrying animals cannot spread the disease;(5) Whereas Decision 1999/293/EC should therefore be amended to include the prefectures of Evros, Rodopi and Xanthi;(6) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the first and second paragraphs of Article 1 of Decision 1999/293/EC the phrase "the Prefectures of Dodekanisa and Samos" is replaced by "the Prefectures of Dodekanisa, Samos, Evros, Rodopi and Xanthi".Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 10 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 114, 1.5.1999, p. 55.